NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 2, 7-9, 13-17, 20, 21 and 23 have been found allowable over the cited prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all the cumulative limitations of independent claims 1 and 21 with particular attention to “the metal oxide layer includes 99 atom% or more of rutile titanium oxide” and of independent claim 23 with particular attention to “the second and the first metal oxide layer includes 99 atom% or more of rutile titanium oxide”.
United States Pre-Grant Patent Application Publication No. 2007/0251424 A1 to Handrosch et al. teaches an interference pigment (See Abstract) comprising: a flaky inorganic substrate, e.g., glass, silica and alumina flake-form substrates (pars. [0006], [0008], [0010-14] of Handrosch); a transparent metal layer that coats the inorganic substrate, e.g., silver, gold or alloys thereof (par. [0017] of Handrosch); a first metal oxide layer, e.g., titanium oxide, that coats an outer surface of the transparent metal layer and is in contact with the transparent metal layer (pars. [0017], [0020- 27] of Handrosch); and, a second metal oxide layer, e.g., titanium oxide, that coats the inorganic substrate (pars. [0017], [0020-27] of Handrosch). However, the Handrosch reference does not teach or suggest the titanium oxide of the first and second metal oxide layers is the rutile form. And, an updated search of the prior art did not find a prior art .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731